Title: To George Washington from John Tayloe, 22 May 1756
From: Tayloe, John
To: Washington, George



Sir
Fredbg May 22d 1756

My friend & Kinsman Capt. Wm Peachey informing me that he stood in need of a little more money than his pay I take the

freedom to request the favour of you to supply him & I will gratefully discharge any of his engagements to you or your order & hope his Conduct may intitle him to that from you which to a generous mind is more valluable than even Gold.
I have engaged to one Briggs who comes with the Patriot Blews to mention him to your favour after he is discharged from that Service as he is desirous then of entering into Your Regiment if he can be preferred to any Post—he comes under my subscription & will be mentioned to you by my best friend Colo. Presly Thornton who will have the best oportunity of Judgeing of his Meritt I heartily wish so Laudable an undertaking may have its desired good ends & that you may have the satisfaction of speedyly restoreing tranquility to our Country. I am with a Sincere regard for your Meritt Sr Your Obedt Hble Servt

John Tayloe

